



EXHIBIT 10.1

 

AMENDMENT 2 TO SENIOR SECURED PROMISSORY NOTE

 

DATED DECEMBER 11, 2005

 

WHEREAS, the Parties entered into the Senior Secured Promissory Note (“Note”)
dated September 30, 2005 the Amended Senior Secured Promissory Note dated
November 4, 2005; and

 

WHEREAS, the Parties desire amend the repayment included in Schedule 1 of the
Note.

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties each intending to be legally bound, agree to
amend the Schedule 1 of the Note in its entirety as follows:

 

SCHEDULE 1

Payment Schedule

 

 

Date

Amount

 

 

October 7, 2005

150,000,000 Yen

 

 

November 15, 2005

110,000,000 Yen

 

 

December 31, 2005

40,000,000 Yen

 

 

Total

300,000,000 Yen

 

Except as expressly amended herein, there are no other amendments, implied or
otherwise to the Note or any other agreement between the parties.

 

This agreement may be executed in any number of counterparts, each of which,
when executed, is an original. Those counterparts together make one instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective corporate officers thereunto duly authorized
on the day and year first above written.

 

GMB International, Inc.

 

By:

/s/ Hiroki Isobe

Name:

Hiroki Isobe

 

Title:

Director

 

 

Global Hotline, Inc.

 

By:

/s/ Kyo Nagae

 

Name:

Kyo Nagae

 

Title:

Chief Financial Officer


--------------------------------------------------------------------------------